19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 1 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 2 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 3 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 4 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 5 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 6 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 7 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 8 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 9 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 10 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 11 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 12 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 13 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 14 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 15 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 16 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 17 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 18 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 19 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 20 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 21 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 22 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 23 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 24 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 25 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 26 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 27 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 28 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 29 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 30 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 31 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 32 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 33 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 34 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 35 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 36 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 37 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 38 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 39 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 40 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 41 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 42 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 43 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 44 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 45 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 46 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 47 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 48 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 49 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 50 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 51 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 52 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 53 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 54 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 55 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 56 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 57 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 58 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 59 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 60 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 61 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 62 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 63 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 64 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 65 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 66 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 67 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 68 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 69 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 70 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 71 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 72 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 73 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 74 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 75 of 76
19-10886-aih   Doc 1   FILED 02/21/19   ENTERED 02/21/19 15:03:48   Page 76 of 76
